Case: 19-30588      Document: 00515338371         Page: 1    Date Filed: 03/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 19-30588                              FILED
                                                                          March 10, 2020
                                                                           Lyle W. Cayce
CHRISTOPHER VERDIN,                                                             Clerk

              Plaintiff - Appellant

v.

CHARLES COOK, in his individual and official capacity; JOE CEHAN,
Deputy, in his individual and official capacity; CODY GUILBEAUX, Deputy,
in his individual and official capacity; JERRY LARPENTER, Sheriff, in his
individual and official capacity, Jointly and severally,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-548


Before BARKSDALE, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.